         Case 6:19-bk-16765-SY Doc 43 Filed 08/25/19 Entered 08/25/19 21:26:03                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-16765-SY
Carolyn L. Robinson                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: cpotierC                     Page 1 of 1                          Date Rcvd: Aug 23, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 25, 2019.
db             +Carolyn L. Robinson,   795 Donatello Dr,   Corona, CA 92882-6390

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 23, 2019 at the address(es) listed below:
              Michael J Yesk   on behalf of Debtor Carolyn L. Robinson yesklaw@gmail.com
              Rod Danielson (TR)    notice-efile@rodan13.com
              Sean C Ferry   on behalf of Creditor   U.S. Bank National Association sferry@rasflaw.com,
               sferry@ecf.courtdrive.com
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
                                                                                            TOTAL: 4
Case 6:19-bk-16765-SY Doc 43 Filed 08/25/19 Entered 08/25/19 21:26:03                             Desc
                    Imaged Certificate of Notice Page 2 of 3


    1
    2 CHAMBERS PREPARED ORDER                                           FILED & ENTERED
    3
    4                                                                         AUG 23 2019

    5                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
                                                                         BY potier     DEPUTY CLERK
    6
    7
    8                            UNITED STATES BANKRUPTCY COURT

    9                              CENTRAL DISTRICT OF CALIFORNIA

   10                                       RIVERSIDE DIVISION

   11 In re:                                               Case No.: 6:19-bk-16765-SY

   12       CAROLYN L. ROBINSON                            Chapter 13
   13                         Debtor(s)                    ORDER DISMISSING BANKRUPTCY
   14                                                      CASE WITH 180-DAY BAR TO
                                                           REFILING
   15
   16
   17          The debtor filed a prior chapter 13 bankruptcy case on March 4, 2019 [6:19-bk-11712-SY],

   18 which was dismissed on May 21, 2019 for failure to file case commencement documents. The
   19 debtor subsequently filed the above-captioned bankruptcy case on May 11, 2018. To date, the
   20 debtor has failed to timely file schedules and other required case commencement documents in the
   21 above-captioned bankruptcy case. The court, having reviewed the record of the dHEWRU¶VSULRUDQG
   22 current bankruptcy cases, and finding evidence of bad faith and that the debtor has willfully failed
   23 to abide by orders of the court or to appear before the court in proper prosecution of this case,
   24 ///
   25 ///
   26 ///
   27
   28
Case 6:19-bk-16765-SY Doc 43 Filed 08/25/19 Entered 08/25/19 21:26:03                      Desc
                    Imaged Certificate of Notice Page 3 of 3


    1          IT IS ORDERED that the above-captioned bankruptcy case is dismissed and the debtor is

    2 prohibited, under 11 U.S.C. § 109(g)(1), from filing a subsequent bankruptcy case for a period of
    3 180 days from the entry of this order.
    4                                                 ###

    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
        Date: August 23, 2019
   26
   27
   28

                                                      2
